Citation Nr: 0912569	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-29 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel









INTRODUCTION


The Veteran had active military service from July 1969 to 
July 1971.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, 
New York. 


FINDINGS OF FACT

1.  The Veteran died in March 2000. 

2.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSION OF LAW

Dependents' Educational Assistance under the provisions of 38 
U.S.C.A. Chapter 35 is not warranted. 38 U.S.C.A. §§ 3500, 
3501 (West 2002); 38 C.F.R. § 3.807, 21.3020, 21.3021 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2008), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

As will be discussed in further detail below, the appellant's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal 
on the current record without any further consideration of 
the VCAA.




II. Analysis

Dependents' Educational Assistance (DEA) allowance under 
Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a Veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the Veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

At the time of the Veteran's death he was service-connected 
for PTSD with a disability rating of 30 percent and for 
Hepatitis with a disability rating of 30.  Also, the Veteran 
was not assigned a total and permanent disability rating for 
a single service-connected disability.  In addition, an 
August 2000 RO rating decision denied service connection for 
cause of the Veteran's death and dependency and indemnity 
compensation (DIC) because he died of acute combined morphine 
and ethanol poisoning and not a service-connected disability.  

Therefore, the Board finds that under these circumstances, 
the appellant does not meet the basic eligibility 
requirements for entitlement to Chapter 35 Dependents' 
Educational Assistance, and her claim, therefore, must be 
denied.  See Sabonis, 6 Vet. App. at 430.




ORDER

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


